Citation Nr: 1545445	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-16 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a lung disorder, to include interstitial lung disease, claimed as due to herbicide (Agent Orange) exposure.


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1961 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran's appeal of this decision has been re-characterized to one of service connection for a lung disorder to encompass the claimed lung cancer, potentially relevant symptoms, and to better comport with the medical evidence of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84-85 (2009).

In August 2014, at a Board videoconference hearing, the Veteran and the Veteran's spouse provided testimony relevant to the appeal from the RO in Boston, Massachusetts, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for a Lung Disorder

The Veteran seeks service connection for a lung disorder.  The Veteran asserts that a current lung disorder was caused by exposure to herbicides during service in Vietnam.  See, e.g., May 2010 VA Form 21-526.

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence demonstrates a current interstitial lung disease disability.  As the record reflects service in Vietnam from September 1963 to March 1964, the Veteran is also presumed to have been exposed to herbicides (Agent Orange) during service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  The Veteran submitted evidence from Dr. O.C., a private physician, indicating that "it is unclear" as to whether Agent Orange exposure in Vietnam "may be contributing" to the current lung disorder, including the history of hypoxia.  These statements do not have probative value because neither language nor context reflect an opinion of probability, but only possibility; therefore, the statement is speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  38 C.F.R. § 3.309(e) (2015).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In sum, while the evidence does not demonstrate a current lung disorder for which a presumption of service connection based on herbicide exposure is warranted, the Veteran has submitted competent evidence of a current lung disability, evidence to support a finding of presumed exposure to herbicides, and some medical evidence that may suggest (but not prove) that the current lung disorder is related to the presumed herbicide exposure.  The Veteran has not been provided with a VA medical examination or opinion to assist in determining whether a current lung disorder is related to in-service herbicide exposure.  

For these reasons, a remand is needed to satisfy VA's duty to assist the Veteran in substantiating the claim for service connection for a lung disorder, claimed as due to herbicide exposure.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon, 20 Vet. App. 79.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the appropriate VA examination to assist in determining the nature, extent, and etiology of the current lung disorder.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should conduct a thorough examination, including any relevant tests and studies, and provide a diagnosis for any pathology found.

Based on the examination and review of the appropriate records, the examiner should offer the following opinion:

Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any currently diagnosed lung disorder was incurred in service or is otherwise related to exposure to herbicides, including Agent Orange, during service?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

 A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In responding to this inquiry, it is not sufficient to merely note that a diagnosed lung disorder is not a presumptive disability for herbicide exposure.  Please provide other reasons for the opinion.  Consider any potential basis for finding a causal relationship between herbicide exposure and any diagnosed lung disorder in this particular case, to include any medical literature addressing this topic.  

2.  When the development above has been completed, readjudicate the issue of service connection for a lung disorder.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


